PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BROOKS KUSHMAN P.C.
1000 TOWN CENTER
22ND FLOOR
SOUTHFIELD, MI 48075-1238


In re Application of John R. CHOATE	:
Appl. No. : 16/536,010			:	DECISION ON PETITION
Filed : August 08, 2019			:	    UNDER 37 CFR §1.103
Attorney Docket No. : MYCO0104PUS1	:
For : BATTERY POWERED ROTARY	:
         TOOL AND A ROTARY SWAB	:


This is a decision on the petition filed February 18, 2021 requesting suspension of action under 37 CFR §1.103(a) of the above-identified application for a period not to exceed six months to allow a Florida court and the parties time to try to resolve the dispute over abandonment of this application. 

The petition is DISMISSED. 

Any petition for suspension of action under 37 CFR §1.103(a) must include:
	(1) A showing of good and sufficient cause for suspension of action; and
	(2) The fee set forth in 37 CFR §1.17(g) unless such cause is the fault of the U.S. Patent 
      and Trademark Office.

Although petitioner has submitted the fee pursuant to 37 CFR §1.103(a)(2) as set forth in 37 CFR 1.17(g) for $110. Petitioner has not demonstrated a showing of a good and sufficient cause for suspension of action. Petitioner states that the instant application is being disputed in court by BlephEx LLC who demand this application to be abandoned. Petitioner further states that a motion is currently pending in a Florida court to resolve the dispute. However, petitioner has not shown any good and sufficient cause for not being able to continue the prosecution of the instant application. Petitioner has only stated that a suspension would provide time for the parties to try to resolve the dispute. This showing is not sufficient cause for suspension of action. 



Any inquiry regarding this decision should be directed to Eduardo Colon-Santana, Supervisory Patent Examiner, at (571) 272-2060.

/MINSUN O HARVEY/
_____________________________
MinSun O. Harvey, Acting Director
Technology Center 2800
Electrical Circuits & Systems 

MSH:ecs:bs